411 Pa. 148 (1963)
Coleman
v.
Denio, Appellant.
Supreme Court of Pennsylvania.
Argued April 26, 1963.
June 5, 1963.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Joseph Head, with him Lynn L. Detweiler, and Swartz, Campbell & Henry, for appellants.
David Cohen, with him Hugh M. Odza and William Miller, for appellee.
OPINION PER CURIAM, June 5, 1963:
There is no reason for an extended opinion in this case. The appellants argue that the verdict was against the weight of the evidence. The lower court, in refusing the motion for a new trial, said: "In essence, the defendants complain that the jury disregarded testimony *149 presented by them, but in the very nature of things the jury cannot accept both plaintiff's and defendants' versions of a disputed fact. Where there is a conflict in the testimony between opposing parties, it is the function and the duty of the jury to determine which of the contradicting statements is the more credible  in the absence of a possible reconciliation of the controverting evidence."
This is a correct statement of the law, and we find the lower court did not abuse its discretion in refusing a new trial on the basis of the evidence as to the color of the traffic light when the accident occurred, or any other factor in the case.
The appellants argue also that the trial court erred in affirming the plaintiff's fifth point for charge which stated in effect that the jury's conclusion did not need to be the only one possible under the facts. This question was definitively decided by this Court in Smith v. Bell Telephone Co., 397 Pa. 134, and the trial court acted properly in the matter.
Judgment affirmed.